This is the fourth appeal in this cause. For former decisions, see Sovereign Camp, W. O. W., v. Moore, 232 Ala. 463,158 So. 577; Sovereign Camp, W. O. W., v. Moore, 235 Ala. 117,177 So. 642; Sovereign Camp, W. O. W., v. Moore, 237 Ala. 156,186 So. 123.
The assignments of error on this appeal present the refusal of the affirmative charge for defendant, and denial of a motion for new trial on the ground that the verdict is contrary to the weight of the evidence.
The issues presented by pleas and replications on the last trial were essentially the same as on former appeals, and sufficiently outlined in the Reporter's statements of the case and our decisions on second and third appeals.
On the present record, we reaffirm our holdings that the questions of forfeiture by non-payment of the July premium, 1932, and of waiver of all other defenses were for the jury. Other questions need not be considered. We may add, however, that the question of sound health when the policy was issued, and prior examination by physician touching a serious disease affecting the insurable risks were, under the present record, jury questions. There was no error in overruling the motion for new trial. A review of the evidence would serve no good purpose.
Affirmed.
THOMAS, BROWN, and FOSTER, JJ., concur.